Order denying plaintiff’s motion to vacate or modify order of March 24, 1938, reversed on the facts, without costs, and motion to modify granted. Order of March 24, 1938, modified to the extent of reducing the amount of additional security to the *751sum of $500, and as so modified affirmed, without costs. The undertaking providing for the additional security may be filed within five days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.